DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 04/10/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s)   1 – 5, 9 -13 and 17 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Kroop (US 20190168748) in view of Bender  (US 20180130354).
Claim 1, Kroop discloses a method for prioritizing occlusion information, comprising: determining, at a first time period, a first sensor’s view of a spatial area is occluded [see at least p0014, p0018  - A self-driving vehicle (SDV) can include a sensor suite to generate a live sensor view of a surrounding area of the SDV and acceleration, braking, and steering systems autonomously operated by a control system; the teleassistance inquiry can seek assistance from backend operators in resolving detection difficulties, such as when a critical occlusion exists in the live sensor view, or when an object of interest is not readily classifiable by the control system];

determining a level of risk associated with the spatial area based on the observation [see at least Fig 2 and p0055 - In variations, the selectable options can include a classification of an object, or can indicate the manner in which to treat the object, such as on a sliding scale between low risk to high risk];
prioritizing transmission of occlusion information corresponding to the spatial area based on the determined level of risk [see at least p0017 and p0071 -   Some communication modules may be more reliable than others in general, or depending on the location of the SDV in the given region. At a high level, the prioritization scheme can cause the control system to prioritize teleassistance communications over other communications (e.g., as a highest priority data transmission), and at a lower level, can prioritize certain types of sensor data depending on the type and nature of the anomaly. As an example, for object anomalies, the control system 120 can prioritize image data as opposed to LIDAR data or radar data for transmission to the teleassistance system 265. As another example, for detection anomalies (e.g., an occlusion), the control system 120 can prioritize LIDAR data over image data];
and
transmitting the occlusion information corresponding to the spatial area based on the priority [see at least p0017, p0057 – in order to ensure that the teleassistance data is properly transmitted, the control system can transmit data in accordance with a prioritization scheme. For example, the SDV may comprise multiple communication modules communicating with the transport system using any number of communications standards and/or protocols. Some communication modules may be more reliable than others in general, or depending on the location of the SDV in the given region. At a high level, the prioritization scheme can cause the control system to prioritize teleassistance communications over other communications (e.g., as a highest priority data transmission), and at a lower level, can prioritize certain types of sensor data depending on the type and nature of the anomaly]. 
Kroop does not specifically teach observing, at a second time period, the spatial area.
However, Bender discloses a driver action system for monitoring traffic and capturing specific information about the car and the driver from a GPS device and other IoT sensors. Driver history and tendencies can provide insight into a driver's intention while on the road. The system will analyze the collected information and broadcast an alert to other drivers in the same area. A broadcast to the other devices or users in the area would include the probability or percentage of the driver taking a particular action or a lack of familiarity with the area [see at least ABst and Summary of Inv.].
Additionally, Bender discloses observing a behavior or area at a second time period [see Fig 4, p0045 – p0049;  path Y wherein the 2nd time period occurs when the Y path is taken from block 150]

Therefore, it would have been obvious to one skilled in the art, at the time the invention was filed, to include in Kroop, to observe at a second time period, the spatial area, to ensure the occlusion or obstruction is observed at different times in order to safely operate a vehicle in the area. 

Claim 2, Kroop discloses the method of claim 1, further comprising determining the level of risk based on an expected value of an incident determined from the observation [see at least p0084 - For example, the control system 120 can ignore the object if the object comprises a low risk object, such as a plastic bag. As another example, the control system 120 can wait or carefully maneuver around the object if the object could cause damage to the SDV 100 or if the object comprises a high risk object, such as an animal or a baby stroller].

Claim 3, Kroop discloses the method of claim 2, in which the expected value of the incident is a function of a probability of an occurrence of the incident at the spatial area and a magnitude of an effect of the incident [see at least p0035 -  the perception/prediction engine 140 can dynamically calculate a collision probability for each object of interest, and generate event alerts 151 if the collision probability exceeds a certain threshold. As described herein, such event alerts 151 can be processed by the vehicle control module 155 that generates control commands 158 executable by the various control mechanisms 170 of the SDV 100, such as the SDV's acceleration, steering, and braking systems 172, 174, 176].

Claim 4, Kroop discloses the method of claim 3, further comprising determining the probability of the occurrence of the incident based on at least one of a probability of an occurrence an observed action of an agent in the spatial area, an observed static environmental condition in the spatial area, and an observed dynamic environmental condition in the spatial area [see at least p0084  and Fig 6-  the control system 120 can ignore the object if the object comprises a low risk object, such as a plastic bag. As another example, the control system 120 can wait or carefully maneuver around the object if the object could cause damage to the SDV 100 or if the object comprises a high risk object, such as an animal or a baby stroller; the control system 120 can receive data specifying or classifying the object anomaly from the teleassistance system 265 (630). Based on the determined object, the control system 120 can cause the SDV 100 to proceed along the current route 139 or an alternate route accordingly (635)].

Claim 5, Kroop discloses the method of claim 2, further comprising: assigning a high priority to the occlusion information when the expected value of the incident is less than a threshold; and assigning a low priority to the occlusion information when the expected value of the incident is greater than a threshold [see at least Abst, p0071, p0082, also see p0066 – p0068 - A system can analyze a live sensor view of a self-driving vehicle (SDV) in accordance with a safety threshold to detect objects of interest along a route and classify each detected object of interest; the control system 120 can prioritize the sensor data type based on the detection anomaly (509). As an example, for object anomalies, the control system 120 can prioritize image data as opposed to LIDAR data or radar data for transmission to the teleassistance system 265. As another example, for detection anomalies (e.g., an occlusion), the control system 120 can prioritize LIDAR data over image data; The image data can comprise live video data from the one or more cameras, and the control system 120 can bound the object anomaly dynamically as the SDV 100 moves. Furthermore, the object anomaly can comprise an indeterminate object in which the perception and/or prediction resources of the control system 120 are unable to classify or specify with certainty (e.g., above a certainty threshold).

Claim 9, Kroop discloses an apparatus for prioritizing occlusion information, comprising:  a memory; and at least one processor coupled to the memory, the at least one processor configured [see at least p0025 - device including processing and memory resources. For example, one or more examples described herein may be implemented, in whole or in part, on computing devices such as servers, desktop computers, cellular or smartphones, etc];
to determine, at a first time period, a first sensor’s view of a spatial area is occluded; [see at least p0014, p0018  - A self-driving vehicle (SDV) can include a sensor suite to generate a live sensor view of a surrounding area of the SDV and acceleration, braking, and steering systems autonomously operated by a control system; the teleassistance inquiry can seek assistance from backend operators in resolving detection difficulties, such as when a critical occlusion exists in the live sensor view, or when an object of interest is not readily classifiable by the control system];

to determine a level of risk associated with the spatial area based on the observation [see at least Fig 2 and p0055 - In variations, the selectable options can include a classification of an object, or can indicate the manner in which to treat the object, such as on a sliding scale between low risk to high risk];

to prioritize transmission of occlusion information corresponding to the spatial area based on the determined level of risk [see at least p0017 and p0071 -   Some communication modules may be more reliable than others in general, or depending on the location of the SDV in the given region. At a high level, the prioritization scheme can cause the control system to prioritize teleassistance communications over other communications (e.g., as a highest priority data transmission), and at a lower level, can prioritize certain types of sensor data depending on the type and nature of the anomaly. As an example, for object anomalies, the control system 120 can prioritize image data as opposed to LIDAR data or radar data for transmission to the teleassistance system 265. As another example, for detection anomalies (e.g., an occlusion), the control system 120 can prioritize LIDAR data over image data];
and
to transmit the occlusion information corresponding to the spatial area based on the priority [see at least p0017, p0057 – in order to ensure that the teleassistance data is properly transmitted, the control system can transmit data in accordance with a prioritization scheme. For example, the SDV may comprise multiple communication modules communicating with the transport system using any number of communications standards and/or protocols. Some communication modules may be more reliable than others in general, or depending on the location of the SDV in the given region. At a high level, the prioritization scheme can cause the control system to prioritize teleassistance communications over other communications (e.g., as a highest priority data transmission), and at a lower level, can prioritize certain types of sensor data depending on the type and nature of the anomaly]. 
Kroop does not specifically teach to observe, at a second time period, the spatial area.
However, Bender discloses a driver action system for monitoring traffic and capturing specific information about the car and the driver from a GPS device and other IoT sensors. Driver history and tendencies can provide insight into a driver's intention while on the road. The system will analyze the collected information and broadcast an alert to other drivers in the same area. A broadcast to the other devices or users in the area would include the probability or percentage of the driver taking a particular action or a lack of familiarity with the area [see at least ABst and Summary of Inv.].
Additionally, Bender discloses observing a behavior or area at a second time period [see Fig 4, p0045 – p0049;  path Y wherein the 2nd time period occurs when the Y path is taken from block 150]

Therefore, it would have been obvious to one skilled in the art, at the time the invention was filed, to include in Kroop, to observe at a second time period, the spatial area, to ensure the occlusion or obstruction is observed at different times in order to safely operate a vehicle in the area. 

Claim 10, Kroop discloses the apparatus of claim 9, in which the at least one processor is further configured to determine the level of risk based on an expected value of an incident determined from the observation [see at least p0084 - For example, the control system 120 can ignore the object if the object comprises a low risk object, such as a plastic bag. As another example, the control system 120 can wait or carefully maneuver around the object if the object could cause damage to the SDV 100 or if the object comprises a high risk object, such as an animal or a baby stroller].

Claim 11, Kroop discloses the apparatus of claim 10, in which the expected value of the incident is a function of a probability of an occurrence of the incident at the spatial area and a magnitude of an effect of the incident [see at least p0035 -  the perception/prediction engine 140 can dynamically calculate a collision probability for each object of interest, and generate event alerts 151 if the collision probability exceeds a certain threshold. As described herein, such event alerts 151 can be processed by the vehicle control module 155 that generates control commands 158 executable by the various control mechanisms 170 of the SDV 100, such as the SDV's acceleration, steering, and braking systems 172, 174, 176].

Claim 12, Kroop discloses the apparatus of claim 11, in which the at least one processor is further configured to determine the probability of the occurrence of the incident based on at least one of a probability of an occurrence an observed action of an agent in the spatial area, an observed static environmental condition in the spatial area, and an observed dynamic environmental condition in the spatial area [see at least p0084  and Fig 6-  the control system 120 can ignore the object if the object comprises a low risk object, such as a plastic bag. As another example, the control system 120 can wait or carefully maneuver around the object if the object could cause damage to the SDV 100 or if the object comprises a high risk object, such as an animal or a baby stroller; the control system 120 can receive data specifying or classifying the object anomaly from the teleassistance system 265 (630). Based on the determined object, the control system 120 can cause the SDV 100 to proceed along the current route 139 or an alternate route accordingly (635)].

Claim 13, Kroop discloses the apparatus of claim 10, in which the at least one processor is further configured: to assign a high priority to the occlusion information when the expected value of the incident is less than a threshold; and to assign a low priority to the occlusion information when the expected value of the incident is greater than a threshold [see at least Abst, p0071, p0082, also see p0066 – p0068 - A system can analyze a live sensor view of a self-driving vehicle (SDV) in accordance with a safety threshold to detect objects of interest along a route and classify each detected object of interest; the control system 120 can prioritize the sensor data type based on the detection anomaly (509). As an example, for object anomalies, the control system 120 can prioritize image data as opposed to LIDAR data or radar data for transmission to the teleassistance system 265. As another example, for detection anomalies (e.g., an occlusion), the control system 120 can prioritize LIDAR data over image data; The image data can comprise live video data from the one or more cameras, and the control system 120 can bound the object anomaly dynamically as the SDV 100 moves. Furthermore, the object anomaly can comprise an indeterminate object in which the perception and/or prediction resources of the control system 120 are unable to classify or specify with certainty (e.g., above a certainty threshold).

Claim 17, Kroop discloses a non-transitory computer-readable medium having program code recorded thereon for prioritizing occlusion information, the program code executed by a processor and comprising [see at least Claim 13 -  non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: analyze a live sensor view of a self-driving vehicle (SDV) in accordance with a safety threshold to (i) detect objects of interest along a route, and (ii) classify each respective object of the detected objects of interest];
program code to determine, at a first time period, a first sensor’s view of a spatial area is occluded [see at least p0014, p0018  - A self-driving vehicle (SDV) can include a sensor suite to generate a live sensor view of a surrounding area of the SDV and acceleration, braking, and steering systems autonomously operated by a control system; the teleassistance inquiry can seek assistance from backend operators in resolving detection difficulties, such as when a critical occlusion exists in the live sensor view, or when an object of interest is not readily classifiable by the control system];
program code to determine a level of risk associated with the spatial area based on the observation [see at least Fig 2 and p0055 - In variations, the selectable options can include a classification of an object, or can indicate the manner in which to treat the object, such as on a sliding scale between low risk to high risk];
program code to prioritize transmission of occlusion information corresponding to the spatial area based on the determined level of risk; [see at least p0017 and p0071 -   Some communication modules may be more reliable than others in general, or depending on the location of the SDV in the given region. At a high level, the prioritization scheme can cause the control system to prioritize teleassistance communications over other communications (e.g., as a highest priority data transmission), and at a lower level, can prioritize certain types of sensor data depending on the type and nature of the anomaly. As an example, for object anomalies, the control system 120 can prioritize image data as opposed to LIDAR data or radar data for transmission to the teleassistance system 265. As another example, for detection anomalies (e.g., an occlusion), the control system 120 can prioritize LIDAR data over image data];
 and
program code to transmit the occlusion information corresponding to the spatial area based on the priority [see at least p0017, p0057 – in order to ensure that the teleassistance data is properly transmitted, the control system can transmit data in accordance with a prioritization scheme. For example, the SDV may comprise multiple communication modules communicating with the transport system using any number of communications standards and/or protocols. Some communication modules may be more reliable than others in general, or depending on the location of the SDV in the given region. At a high level, the prioritization scheme can cause the control system to prioritize teleassistance communications over other communications (e.g., as a highest priority data transmission), and at a lower level, can prioritize certain types of sensor data depending on the type and nature of the anomaly]. 
Kroop does not specifically teach program code to observe, at a second time period, the spatial area;
However, Bender discloses a driver action system for monitoring traffic and capturing specific information about the car and the driver from a GPS device and other IoT sensors. Driver history and tendencies can provide insight into a driver's intention while on the road. The system will analyze the collected information and broadcast an alert to other drivers in the same area. A broadcast to the other devices or users in the area would include the probability or percentage of the driver taking a particular action or a lack of familiarity with the area [see at least ABst and Summary of Inv.].
Additionally, Bender discloses observing a behavior or area at a second time period [see Fig 4, p0045 – p0049;  path Y wherein the 2nd time period occurs when the Y path is taken from block 150]
Therefore, it would have been obvious to one skilled in the art, at the time the invention was filed, to include in Kroop a program code to observe, at a second time period, the spatial area  to ensure the occlusion or obstruction is observed at different times in order to safely operate a vehicle in the area. 


Claim 18, Kroop discloses the non-transitory computer-readable medium of claim 17, further comprising program code to determine the level of risk based on an expected value of an incident determined based on a function of a probability of an occurrence of the incident at the spatial area and a magnitude of an effect of the incident. [see at least p0035 and p0084 - For example, the control system 120 can ignore the object if the object comprises a low risk object, such as a plastic bag. As another example, the control system 120 can wait or carefully maneuver around the object if the object could cause damage to the SDV 100 or if the object comprises a high risk object, such as an animal or a baby stroller;  the perception/prediction engine 140 can dynamically calculate a collision probability for each object of interest, and generate event alerts 151 if the collision probability exceeds a certain threshold. As described herein, such event alerts 151 can be processed by the vehicle control module 155 that generates control commands 158 executable by the various control mechanisms 170 of the SDV 100, such as the SDV's acceleration, steering, and braking systems 172, 174, 176].


Claim 19, Kroop discloses the apparatus of claim 10, further comprising: program code to assign a high priority to the occlusion information when the expected value of the incident is less than a threshold; and program code to assign a low priority to the occlusion information when the expected value of the incident is greater than a threshold [ see at least Abst, p0071, p0082, also see p0066 – p0068 - A system can analyze a live sensor view of a self-driving vehicle (SDV) in accordance with a safety threshold to detect objects of interest along a route and classify each detected object of interest; the control system 120 can prioritize the sensor data type based on the detection anomaly (509). As an example, for object anomalies, the control system 120 can prioritize image data as opposed to LIDAR data or radar data for transmission to the teleassistance system 265. As another example, for detection anomalies (e.g., an occlusion), the control system 120 can prioritize LIDAR data over image data; The image data can comprise live video data from the one or more cameras, and the control system 120 can bound the object anomaly dynamically as the SDV 100 moves. Furthermore, the object anomaly can comprise an indeterminate object in which the perception and/or prediction resources of the control system 120 are unable to classify or specify with certainty (e.g., above a certainty threshold)].









Claim(s) 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroop (US 20190168748) in view of Bender  (US 20180130354) and Kelkar (US 20200042017).

Claim 6, Kroop discloses the method of claim 1, but does not specifically disclose further comprising: broadcasting the occlusion information or prioritizing the occlusion information over low priority scheduled transmissions when the priority is a high priority; and scheduling the transmission of the occlusion information based on an availability of transmission resources when the priority is a low priority.
However, Kelkar discloses systems and methods for shared autonomy through cooperative sensing are described. According to one embodiment, a cooperative sensing system includes a rendezvous module that receives broadcast messages from a plurality of cooperating vehicles on the roadway [see at least Summary].
Further disclosing, in some embodiments, categories of parameters may be recognized and the cooperating vehicles may even prioritize categories. By prioritizing categories of cooperating parameters, cooperating vehicles may identify the cooperating parameters based on importance. For example, cooperating parameters in a first category of cooperating parameters may have a higher priority than a second category of cooperating parameters. By prioritizing the categories of cooperating parameters, the cooperating vehicles may indicate the categories of cooperating parameters that it is less likely to negotiate (e.g., categories of cooperating parameters that have a high priority) as compared to those that the cooperating vehicle is more likely to negotiate (e.g., categories of cooperating parameters that have a lower priority) [see at least p0154].
Also teaching, the broadcast messages may be transmitted based on a predetermined schedule (e.g., every second, every 10 seconds, 10 minutes, etc.), proximity to sensed vehicles (e.g., when cooperating vehicles are within 500 yards of the host vehicle), or a hybrid event (e.g., every second when a cooperating vehicle is within a predetermined radius of the host vehicle but 30 seconds when a cooperating vehicle is not within a predetermined radius of the host vehicle), amongst others [see p0091].
Therefore, it would have been obvious to one skilled in the art, at the time the invention was filed, to include in Kroop as modified, broadcasting the occlusion information or prioritizing the occlusion information over low priority scheduled transmissions when the priority is a high priority; and scheduling the transmission of the occlusion information based on an availability of transmission resources when the priority is a low priority, providing enlarging the sensing area of the principal vehicle thereby allowing the principal vehicle to plan more informed and safer paths. 

Claim 14 is similarly analyzed as Claim 6.

Claim 20 is similarly analyzed as Claim 6.


Claim(s)  7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kroop (US 20190168748) in view of Bender  (US 20180130354) and Yang (US 20200137580).

Claim 7,   Kroop discloses the method of claim 1, but does not specifically disclose  further comprising observing the spatial area at the second time period via:  the first sensor of an agent when the first sensor’s view is no longer occluded; or a second sensor of the agent when the first sensor’s view is occluded, in which the first sensor and the second sensor comprise at least one of a red-green-blue camera, a RADAR sensor, a LiDAR sensor, or a combination thereof.
	However, Yang discloses a  first roadway system receives a communication from a second roadway system over a wireless channel, where the communication includes a description of a physical object within a driving environment [see Abst].
	Yang discloses a roadway system (e.g., 205) may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle. As an example, a vehicle may possess an array of sensors (e.g., 225) to collect various information relating to the exterior of the vehicle and the surrounding environment, vehicle system status, conditions within the vehicle, and other information usable by the modules of the vehicle's driving perception system 210. For instance, such sensors 225 may include global positioning (GPS) sensors, light detection and ranging (LIDAR) sensors, two-dimensional (2D) cameras, three-dimensional (3D) or stereo cameras, acoustic sensors, inertial measurement unit (IMU) sensors, thermal sensors, ultrasound sensors, bio sensors (e.g., facial recognition, voice recognition, heart rate sensors, body temperature sensors, emotion detection sensors, etc.), radar sensors, weather sensors (not shown), among other example sensors [see at least Fig 2 and p0041 – p0042]. 
	Further teaching, onboard sensors may realize a field of view, or reliable line-of-sight, that has a shorter range that V2X communications. Indeed, in practice, full or partial occlusions of on-board sensor materialize due to buildings, larger trucks, and curvy roads commonly found in the real world. Accordingly, the field of view and range of sensors tend to be a subset of the V2X communication range. Further, over time a vehicle i 1005 may transition from V2X-only vehicle to a vehicle in line-of-sight and back again to V2X-only vehicle with regard to another vehicle j 1010 as it drives toward and then passes vehicle j, as illustrated in FIG. 10. For instance, at a time t=n, represented in diagram 1000a, vehicle i 1005 may be outside the line-of-sight of vehicle j 1010 by virtue of the presence and position of truck 1015. At time t=n+1, represented in diagram 1000b, vehicle i 1005 may have accelerated and passed the truck 1015, bringing vehicle i 1005 into the line of sight of the sensors of vehicle j 1010. The positions of the vehicles 1005, 1010, 1015 may change dynamically as each vehicle drives within the environment, which may result in vehicle i 1005 falling outside the line-of-sight of vehicle j 1010 again, as illustrated in diagram 1000c, and so on.
Therefore, it would have been obvious to one skilled in the art, at the time the invention was filed, to include in Kroop as modified, to include observing the spatial area at the second time period via:  the first sensor of an agent when the first sensor’s view is no longer occluded; or a second sensor of the agent when the first sensor’s view is occluded, in which the first sensor and the second sensor comprise at least one of a red-green-blue camera, a RADAR sensor, a LiDAR sensor, or a combination thereof, to enhance the quality of the results and achieve better redundancy and system robustness.


Claim 15 is similarly analyzed as Claim 7. 


Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kroop (US 20190168748) in view of Bender  (US 20180130354) and Perko (US 20190019416). 

Claim 8, Kroop discloses the method of claim 1, but does not specifically disclose further comprising transmitting the occlusion information to a target agent via a peer-to-peer transmission.
	However, Perko discloses a system and method for obtaining, by the computing system, data representing an occlusion point that affects an operation of the first autonomous vehicle along the vehicle route. The method includes selecting, by the computing system, and based at least in part on (i) the vehicle route and (ii) the occlusion point, a second autonomous vehicle to assist the first autonomous vehicle. The method includes deploying, by the computing system, the second autonomous vehicle to assist the first autonomous vehicle to travel along the vehicle route [see at least Summary p0004]. The communications system 114 can allow the vehicle computing system 102 (and its computing system(s)) to communicate with other computing systems (e.g., remote computing system(s) 104, additional vehicles 105) [see p0066].
Therefore, it would have been obvious to one skilled in the art, at the time the invention was filed, to include in Kroop transmitting the occlusion information to a target agent via a peer-to-peer transmission, to assist another vehicle or warn another vehicle and thus avoid collisions or accidents. 

Claim 16,  Kroop discloses the apparatus of claim 9, but does not specifically disclose in which the at least one processor is further configured to transmit the occlusion information to a target agent via a peer-to-peer transmission. 
However, Perko discloses a system and method for obtaining, by the computing system, data representing an occlusion point that affects an operation of the first autonomous vehicle along the vehicle route. The method includes selecting, by the computing system, and based at least in part on (i) the vehicle route and (ii) the occlusion point, a second autonomous vehicle to assist the first autonomous vehicle. The method includes deploying, by the computing system, the second autonomous vehicle to assist the first autonomous vehicle to travel along the vehicle route [see at least Summary p0004]. The communications system 114 can allow the vehicle computing system 102 (and its computing system(s)) to communicate with other computing systems (e.g., remote computing system(s) 104, additional vehicles 105) [see p0066].
Therefore, it would have been obvious to one skilled in the art, at the time the invention was filed, to include transmitting the occlusion information to a target agent via a peer-to-peer transmission, to assist another vehicle or warn another vehicle and thus avoid collisions or accidents. 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Renee M. LaRose/
Examiner, Art Unit 3664

	

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664